
	
		I
		112th CONGRESS
		1st Session
		H. R. 3256
		IN THE HOUSE OF REPRESENTATIVES
		
			October 25, 2011
			Mr. Poe of Texas (for
			 himself, Mrs. Ellmers,
			 Mr. Pitts,
			 Mr. Westmoreland,
			 Mr. Marchant,
			 Mr. King of Iowa,
			 Mr. Ross of Florida, and
			 Mr. Jones) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to clarify
		  the law prohibiting the Secretary of State from issuing certain visas to
		  nationals of countries that refuse or unreasonably delay repatriation, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Deport Convicted Foreign Criminals Act
			 of 2011.
		2.Discontinuing Granting
			 Certain Visas to Nationals of Country Denying or Delaying Accepting
			 Aliens
			(a)Discontinuing
			 Granting Certain Visas to Nationals of Country Denying or Delaying Accepting
			 AliensSection 241(b) of the
			 Immigration and Nationality Act (8 U.S.C. 1253(b)) is amended by adding at the
			 end the following:
				
					(4)Discontinuing
				Granting Certain Visas to Nationals of Country Denying or Delaying Accepting
				Aliens
						(A)Quarterly
				reports
							(i)In
				generalNot later than 90 days after the date of the enactment of
				the Deport Convicted Foreign Criminals Act of 2011, and every 90 days
				thereafter, the Secretary of Homeland Security shall submit a report to the
				Congress that—
								(I)lists each country
				that has, during the 90-day period immediately preceding submission of the
				report, refused or unreasonably delayed repatriation of an alien who is a
				citizen, subject, national, or resident of such country;
								(II)includes the
				total number of aliens described under subclause (I) whose removal was refused
				or unreasonably delayed, disaggregated by—
									(aa)country;
									(bb)detention status;
				and
									(cc)criminal status;
				and
									(III)lists, in a
				distinct section of the report, each country that was listed—
									(aa)under subclause
				(I) in this report; and
									(bb)in
				the report submitted immediately preceding this report.
									(ii)Refuses or
				unreasonably delaysA country is deemed to have refused or
				unreasonably delayed the acceptance of an alien who is a citizen, subject,
				national, or resident of that country if not later than 90 days after receiving
				a request to repatriate such alien from an official of the United States who is
				authorized to make such a request, the country does not accept the
				alien.
							(iii)Compliance by
				issuance of travel documentsA country that is listed pursuant to clause
				(i)(I) may not be listed pursuant to clause (i)(III) in the report (in this
				clause referred to as the later report) submitted immediately
				subsequent to the report in which the country is so listed if the country
				issues appropriate travel documents not later than 60 days after the submission
				of the first report referred to in this clause on behalf of—
								(I)not less than 90 percent of the number of
				aliens who were included in the later report, pursuant to subparagraph
				(A)(i)(II), for that country; or
								(II)each alien who was included in the later
				report, pursuant to subparagraph (A)(i)(II), for that country, except for not
				more than 10 such aliens who are noncriminal aliens.
								(B)Limitation on
				issuance of visasBeginning
				on the date that the second report has been submitted under subparagraph (A),
				the Secretary of State may not issue to a citizen, subject, national, or
				resident of a country (other than an alien seeking refugee status)—
							(i)beginning on the date that a country is
				listed pursuant to subparagraph (A)(i)(III), a nonimmigrant visa pursuant to
				subparagraph (A) or (G) of section 101(a)(15), except that the ambassador of
				such country to the United States may be issued a visa pursuant to such
				subparagraph (A);
							(ii)beginning 90 days after the restriction in
				clause (i) has applied to such country, a nonimmigrant visa pursuant to
				subparagraph (F), (J), (M), or (O) of section 101(a)(15);
							(iii)beginning 90 days after the restriction in
				clause (ii) has applied to such country, an immigrant visa as a diversity
				immigrant under section 203(c);
							(iv)beginning 90 days after the restriction in
				clause (iii) has applied to such country, a nonimmigrant visa pursuant to
				subparagraph (H), (L), or (P) of section 101(a)(15);
							(v)beginning 90 days after the restriction in
				clause (iv) has applied to such country, an immigrant visa as an
				employment-based immigrant under section 203(b);
							(vi)beginning 90 days after the restriction in
				clause (v) has applied to such country, any nonimmigrant visa; and
							(vii)beginning 90
				days after the restriction in clause (vi) has applied to such country, any
				immigrant visa.
							(C)Period of
				sanctionExcept as provided
				under subparagraph (D), if a country is listed pursuant to subparagraph
				(A)(i)(III), subparagraph (B) shall apply with regard to the issuance of a visa
				by the Secretary of State to a citizen, subject, national, or resident of such
				country until the earlier of—
							(i)a
				report is submitted under subparagraph (A) and the country is not listed
				pursuant to clause (i)(III) of such subparagraph;
							(ii)the country issues appropriate travel
				documents on behalf of and accepts each alien who is a citizen, subject,
				national, or resident of such country and whose repatriation the country has
				refused or unreasonably delayed; or
							(iii)the enactment
				into law of a joint resolution in accordance with subparagraph (E) providing
				for the waiver of this paragraph with respect to such country.
							(D)Periodic
				adjustmentIn the case of any
				country that is subject to a restriction on visa issuance under subparagraph
				(B) following submission of a report (in this subparagraph referred to as the
				original report) under subparagraph (A), the Secretary of State
				may reverse the restriction under subparagraph (B) that was most recently
				applied to that country—
							(i)only if, in the report submitted
				immediately subsequent to the original report, the country has accepted 50
				percent of the aliens who were included in the original report, pursuant to
				subparagraph (A)(ii), for that country; and
							(ii)the Secretary may
				not reverse a restriction under subparagraph (B)(i).
							(E)Waiver
							(i)RequestThe President or a designee of the
				President may submit a written request to Congress that this subsection be
				waived, wholly or in part, with respect to any country.
							(ii)Congressional
				actionEach House of Congress
				shall take action on a joint resolution approving the waiver request not later
				than 20 days after receiving that request.
							(F)Effect of
				unauthorized issuanceAny visa issued in violation of this
				paragraph shall be null and
				void.
						.
			(b)Conforming
			 amendmentSection 243 of the
			 Immigration and Nationality Act (8 U.S.C. 1253) is amended by striking
			 subsection (d).
			3.Notice to State and
			 local law enforcement
			(a)Notice
				(1)In
			 generalIn the case of an
			 alien described in paragraph (2), if that alien is released, the Secretary of
			 Homeland Security shall provide notice as soon as practicable to the chief law
			 enforcement officer of the State and of the local jurisdiction in which that
			 alien is released.
				(2)Alien
			 describedAn alien is described in this paragraph if the alien
			 has been detained by the United States and has received a final order of
			 removal under chapter 4 of the Immigration and Nationality Act (8 U.S.C. 1221
			 et seq.) and has not been removed.
				(b)Information
			 contained in noticeThe
			 notice under subsection (a) shall include the following information, if
			 available, about each alien:
				(1)If the alien was released by reason of the
			 refusal of a country of which the alien is a citizen, subject, national, or
			 resident to accept that alien, an explanation by the Secretary of Homeland
			 Security detailing—
					(A)how the sanctions
			 under section 241(b)(4) of the Immigration and Nationality Act (8 U.S.C.
			 1253(b)(4)) were applied to that country; and
					(B)how such sanctions
			 may be enhanced in order to secure the cooperation of that country in accepting
			 that alien.
					(2)Name.
				(3)Location where the
			 alien is released.
				(4)Date of
			 release.
				(5)Country of
			 nationality.
				(6)Detention
			 status.
				(7)Criminal history,
			 including probation and parole information.
				4.Inspector General
			 ReportOn date that is 1 day
			 after the date that the President submits a budget under section 1105(a) of
			 title 31, United States Code, for fiscal year 2014, the Inspector General of
			 the Department of Homeland Security shall submit a report to Congress regarding
			 whether or not the Secretary of Homeland Security is faithfully executing this
			 Act and the amendments made by this Act, and is making requests to repatriate
			 aliens as appropriate.
		
